

117 HR 5486 IH: Simplifying Management, Reallocation, and Transfer of Spectrum Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5486IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the National Telecommunications and Information Administration Organization Act to provide for a standardized framework to facilitate the sharing of electromagnetic spectrum between non-Federal users and incumbent Federal entities, and for other purposes.1.Short titleThis Act may be cited as the Simplifying Management, Reallocation, and Transfer of Spectrum Act or the SMART Act.2.Standardized spectrum sharing frameworkPart B of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 et seq.) is amended by adding at the end the following:120.Standardized spectrum sharing framework(a)In generalThe Assistant Secretary shall—(1)not later than 120 days after the date of the enactment of this section, begin to amend the Department of Commerce spectrum management document entitled Manual of Regulations and Procedures for Federal Radio Frequency Management so as to incorporate a standardized framework to facilitate the sharing of covered spectrum between non-Federal users and incumbent Federal entities; and(2)not later than the date on which amounts appropriated under subsection (c) first become available, begin to implement such framework.(b)System To enable sharing(1)In generalThe standardized framework required by subsection (a) shall include a system to enable sharing, including time-based sharing, to securely manage harmful interference between non-Federal users and incumbent Federal entities sharing a band of covered spectrum, in order to ensure access by such non-Federal users to such band of covered spectrum.(2)RequirementsThe system required by paragraph (1) shall contain, at a minimum, the following:(A)One or more mechanisms to allow non-Federal secondary use as authorized by the Commission during times when there is no primary use by Federal entities encumbering the covered spectrum.(B)One or more mechanisms to address harmful interference to incumbent Federal entities, including through the following functions:(i)Sensing.(ii)Identification.(iii)Reporting.(iv)Analysis.(v)Resolution.(C)Dynamic protection area analysis, definition, and control.(3)Compliance with Commission rulesThe system required by paragraph (1) shall ensure that use of covered spectrum is in accordance with the applicable rules of the Commission.(4)Input of informationEach incumbent Federal entity sharing a band of covered spectrum shall input into the system required by paragraph (1) such information as the Assistant Secretary may require regarding the frequency, time, and location of the use of the band by such Federal entity.(5)Protection of classified information and controlled unclassified informationThe system required by paragraph (1) shall contain appropriate measures to protect classified information and controlled unclassified information, including any such classified information or controlled unclassified information that relates to military operations.(c)Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary to carry out this section—(1)$117,400,000 for fiscal year 2023 (and such amount is authorized to remain available through fiscal year 2029); and(2)$8,700,000 for fiscal year 2030 and each fiscal year thereafter.(d)DefinitionsIn this section:(1)Covered spectrumThe term covered spectrum means electromagnetic spectrum for which usage rights are assigned (including before the date on which the standardized framework required by subsection (a) is implemented) by competitive bidding pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) to a non-Federal user for use on a shared basis with an incumbent Federal entity in an area where the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, determines it is infeasible for the systems of such Federal entity to be relocated to fully clear such spectrum.(2)Federal entityThe term Federal entity has the meaning given such term in section 113(l)..